Citation Nr: 0124847	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  96-28 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an effective date, prior to July 1, 1994, 
for additional compensation for D., a dependent spouse.

2.  Entitlement to an effective date, prior to August 4, 
1997, for a 10 percent rating for low back strain.

3.  Entitlement to an increased rating for low back strain, 
currently rated as 10 percent disabling.

4.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from August 1969 to 
October 1971.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The veteran provided oral testimony before the undersigned 
Member of the Board via a video conference at the RO in 
August 2001, a transcript of which has been associated with 
the claims file.

The attention of the RO is directed to the veteran's claim of 
entitlement to a waiver of overpayment, which he included in 
a substantive appeal filed in August 1995.  As this issue has 
been neither procedurally prepared nor certified for 
appellate review, the Board is referring it to the RO for 
initial consideration and any indicated appropriate 
adjudicative action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDINGS OF FACT

1.  The veteran had been in receipt of VA disability 
compensation since 1975; he filed with VA the necessary 
documentation to establish entitlement to additional 
compensation for spouse C. in 1977.  



2.  The RO in September 1992 mailed the veteran a VA form 
seeking the Social Security Account Numbers (SSAN) for his 
dependents; the VA form was mailed to his address of record.

3.  A financial institution advised VA in December 1992 that 
C. did not appear on the veteran's account and provided a 
SSAN for D. 

4.  The veteran did not respond to a VA letter in January 
1993 wherein the RO sought an explanation regarding his 
marital status; the letter was mailed to his address of 
record. 

5.  In a VA dependent status questionnaire completed and 
submitted to VA in June 1994, the veteran reported that D. 
was his spouse to whom he had been married since June 1992.

6.  In February 1976 the RO granted service connection for 
low back strain and assigned a noncompensable (0 percent) 
rating; notice of the determination was sent to the veteran 
in March 1976.

7.  The veteran sought a compensable evaluation for his low 
back strain in correspondence which was received by the RO in 
August 1977; in November 1977 the RO denied the claim and 
issued notice.

8.  The veteran sought a compensable evaluation for his low 
back strain in correspondence which was received by the RO on 
August 4, 1997; there was no pending claim for increase or 
evidence showing an ascertainable increase in low back strain 
within the year prior to August 4, 1997.

9.  Low back strain is productive of not more than moderate 
impairment with functional loss due to pain.

10.  The veteran has completed two years of college and he 
has reported full-time work as a self-employed landscaper; he 
has indicated receipt of training in radio/television repair 
and real estate, and he has been employed for at least 18 
months in a retail business where he reported annual earnings 
approximating $20,000.

11.  Service-connected disabilities are rated less than 70 
percent combined and, when evaluated in association with his 
educational attainment and 
occupational experience, are not sufficiently disabling to 
render him unable to obtain and retain all kinds of 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date, prior 
to July 1, 1994, for additional compensation allowance 
compensation for D. as a dependent spouse have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 1.575, 3.155, 3.158, 3.204, 3.205, 3.206, 3.213, 3.216, 
3.400, 3.401(b) (2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 
3.326(a)).

2.  The criteria for an effective date, prior to August 4, 
1997, for a 10 percent rating for low back strain, have not 
been met.  38 U.S.C.A. §§ 1155, 5110 (West 1991 & Supp 2001); 
38 C.F.R. §§ 3.155, 3.157, 3.400, 4.71a, Diagnostic Codes 
5292, 5295 (2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 
3.326(a)).

3.  The criteria for an increased rating of 20 percent for 
low back strain have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 4.71a, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes, 5292, 5295 (2001), 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3,159 and 3.326(a)).

4.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2001) 
), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier effective date for recognition of D. as a dependent 
spouse

Factual background

The record shows that the veteran reported he was divorced 
when he filed his initial application for VA compensation in 
1975.  The RO then proceeded to grant service connection for 
anxiety neurosis, rated as 50 percent disabling, and low back 
strain rated as noncompensable.  The notice to the veteran 
was transmitted in a VA Form 20-822.  A VA Form 21-6782 (21-
6782) was enclosed that explained the eligibility requirement 
for additional compensation for a spouse.  Then in July 1977, 
he advised the RO of his marriage to C. in January 1976.  He 
submitted a complete VA Form 21-686c (21-686c), and the RO in 
July 1977 advised him that his compensation award was 
adjusted from the date the evidence of marriage had been 
received.  This was explained to the veteran further in 
reports of contact in August 1977.  He submitted another 21-
686c late in 1977, in response to the RO's request, wherein 
he reported residing with C., his spouse.  

In September 1992, the RO sent the veteran a letter that 
asked him to provide the Social Security Account Number 
(SSAN) for any dependent to comply with a recent change in 
the law.  The name of his spouse, C., was handwritten on the 
form.  The mailed form was returned to VA with an explanation 
that the veteran had moved and left no address.  The RO then 
contacted the financial institution that had the veteran's 
direct deposit account for his VA benefit payment seeking the 
same information.  In December 1992, the financial 
institution provided the SSANs for the veteran and D., and 
noted there was no C. on the account.




The record shows that the RO in January 1993 wrote to the 
veteran at his address of record and asked him to complete an 
enclosed 21-686c regarding dependents.  As an example, he was 
asked to provide the public record ending his marriage to C. 
and any marriage certificate.  This letter was returned 
undelivered.  

Another letter in March 1993 to the same address was also 
returned with the explanation that he had moved and left no 
forwarding address.  This letter had advised him that his 
compensation was being reduced because of a change in marital 
or dependent status.  He was asked to provide evidence for 
the termination of his marriage to C., and his marriage to D.  
Enclosed with the letter was a VA Form 21-8764 that included 
information similar to that contained in the 21-6782.

In June 1994, the RO received a 21-686c from the veteran 
wherein he reported his marriage to D. in June 1992.  The 
version he provided did not include a block for the SSAN.  He 
also provided a copy of two pertinent documents.  The RO then 
sent another 21-686c to the veteran at the address he 
provided.  The veteran returned the completed form in 
September 1994 with supporting documentation for his divorce 
from C. in November 1988, marriage to M. in October 1989, 
divorce from M. in April 1991, and duplicate documentation 
for his marriage to D. in June 1992. 

The RO in January 1995 advised the veteran, in essence, that 
D. could not be added retroactively, prior to July 1994, 
because requisite information pertaining to his marriage had 
not been received within a year of his remarriage.  In 
disagreeing with this decision, he argued that he had never 
received any information regarding dependent changes, and had 
never received a "dependence form" after his divorce from 
C.  

In his appeal responding to the statement of the case, he 
questioned the need for the SSAN at that time when it had not 
been needed previously, and said he had left his forwarding 
address everywhere.  There was no testimony on this matter at 
the August 2001 Board hearing.


Criteria 

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  (b) A communication 
received from a service organization, an attorney, or agent 
may not be accepted as an informal claim if a power of 
attorney was not executed at the time the communication was 
written. (c) When a claim has been filed which meets the 
requirements of § 3.151 or § 3.152, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A 
§ 5110; 38 C.F.R. § 3.400(q)(ii)(r).

The effective date for additional compensation or pension for 
dependents shall be the latest of the following dates: (1) 
Date of claim. This term means the following, listed in their 
order of applicability:

(i) Date of veteran's marriage, or birth of his or her child, 
or, adoption of a child, if the evidence of the event is 
received within 1 year of the event; otherwise.

(ii) Date notice is received of the dependent's existence, if 
evidence is received within 1 year of the Department of 
Veterans Affairs request.

(2) Date dependency arises.


(3) Effective date of the qualifying disability rating 
provided evidence of dependency is received within 1 year of 
notification of such rating action.  38 U.S.C. 5110(f)); 38 
C.F.R. § 3.401(b).

(a) Except as provided in paragraph (b) of this section, no 
one will be denied any right, benefit, or privilege provided 
by law because of refusal to disclose to the Department of 
Veterans Affairs a social security number.

(b) VA shall require mandatory disclosure of a claimant's or 
beneficiary's social security number (including the social 
security number of a dependent of a claimant or beneficiary) 
on necessary forms as prescribed by the Secretary as a 
condition precedent to receipt or continuation of receipt of 
compensation or pension payable under the provisions of 
chapters 11, 13 and 15 of title 38, United States Code, 
provided, however, that a claimant shall not be required to 
furnish VA with a social security number for any person to 
whom a social security number has not been assigned. 

VA may also require mandatory disclosure of an applicant's 
social security number as a condition for receiving loan 
guaranty benefits and a social security number or other 
taxpayer identification number from existing direct and 
vendee loan borrowers and as a condition precedent to receipt 
of a VA-guaranteed loan, direct loan or vendee loan, under 
chapter 37 of title 38, United States Code. (Pub. L. 97-365, 
sec. 4)

(c) A person requested by VA to disclose a social security 
number shall be told, as prescribed by Sec. 1.578(c), whether 
disclosure is voluntary or mandatory. The person shall also 
be told that VA is requesting the social security number 
under the authority of title 38 U.S.C., or in the case of 
existing direct or vendee loan borrowers, under the authority 
of 26 U.S.C. 6109(a) in conjunction with sections 
145 and 148 of Pub. L. 98-369, or in the case of loan 
applicants, under the authority of section 4 of Pub. L. 97-
365. 

The person shall also be told that it will be used in the 
administration of veterans' benefits in the identification of 
veterans or persons claiming or receiving VA benefits and 
their records, that it may be used in making reports to the 
Internal Revenue Service where required by law, and to 
determine whether a loan guaranty applicant has been 
identified as a delinquent taxpayer by the Internal Revenue 
Service, and that such taxpayers may have their loan 
applications rejected, and that it may be used to verify 
social security benefit entitlement (including amounts 
payable) with the Social Security Administration and, for 
other purposes where authorized by both title 38 U.S.C., and 
the Privacy Act of 1974, (Pub. L. 93-579), or, where required 
by another statute. (Pub. L. 97-365, sec. 4).  38 C.F.R. 
§ 1.575.

Any person who applies for or receives any compensation or 
pension benefit as defined in Secs. 3.3, 3.4, or 3.5 of this 
part, or the monetary allowance for a child suffering from 
spina bifida who is a child of a Vietnam veteran under Sec. 
3.814 of this part, shall, as a condition for receipt or 
continued receipt of benefits, furnish the 
Department of Veterans Affairs upon request with his or her 
social security number and the social security number of any 
dependent or beneficiary on whose behalf, or based upon whom, 
benefits are sought or received. However, no one shall be 
required to furnish a social security number for any person 
to whom none has been assigned. Benefits will be terminated 
if a beneficiary fails to furnish the Department of Veterans 
Affairs with his or her social security number or the social 
security number of any dependent or beneficiary on whose 
behalf, or based upon whom, benefits are sought or received, 
within 60 days from the date the beneficiary is requested to 
furnish the social security number.  38 C.F.R. § 3.216.  

(a)(1) Except as provided in paragraph (a)(2) of this 
section, VA will accept, for the purpose of determining 
entitlement to benefits under laws administered by VA, the 
written statement of a claimant as proof of marriage, 
dissolution of a marriage, birth of a child, or death of a 
dependent, provided that the statement contains: the date 
(month and year) and place of the event; the full name and 
relationship of the other person to the claimant; and, where 
the claimant's dependent child does not reside with the 
claimant, the name and address of the person who has custody 
of the child. In addition, a claimant must provide the social 
security number of any dependent on whose behalf he or she is 
seeking benefits (see Sec. 3.216).  


(2) VA shall require the types of evidence indicated in Secs. 
3.205 through 3.211 where: the claimant does not reside 
within a state; the claimant's statement on its face raises a 
question of its validity; the claimant's statement conflicts 
with other evidence of record; or, there is a reasonable 
indication, in the claimant's statement or otherwise, of 
fraud or misrepresentation of the relationship in question.

(b) Marriage or birth. The classes of evidence to be 
furnished for the purpose of establishing marriage, 
dissolution of marriage, age, relationship, or death, if 
required under the provisions of paragraph (a)(2), are 
indicated in Secs. 3.205 through 3.211 in the order of 
preference. Failure to furnish the higher class, however, 
does not preclude the acceptance of a lower class if the 
evidence furnished is sufficient to prove the point involved.

(c) Acceptability of photocopies. Photocopies of documents 
necessary to establish birth, death, marriage or relationship 
under the provisions of Secs. 3.205 through 3.215 of this 
part are acceptable as evidence if the Department of Veterans 
Affairs is satisfied that the copies are genuine and free 
from alteration. Otherwise, VA may request a copy of the 
document certified over the signature and official seal of 
the 
person having custody of such record.  38 C.F.R. § 3.204.

(a) Proof of marriage. Marriage is established by one of the 
following types of evidence: (1) Copy or abstract of the 
public record of marriage, or a copy of the church record of 
marriage, containing sufficient data to identify the parties, 
the date and place of marriage, and the number of prior 
marriages if shown on the official record. (2) Official 
report from service department as to marriage which occurred 
while the veteran was in service. (3) The affidavit of the 
clergyman or magistrate who officiated. (4) The original 
certificate of marriage, if the Department of Veterans 
Affairs is satisfied that it is genuine and free from 
alteration. (5) The affidavits or certified statements of two 
or more eyewitnesses to the ceremony.





(6) In jurisdictions where marriages other than by ceremony 
are recognized the affidavits or certified statements of one 
or both of the parties to the marriage, if living, setting 
forth all of the facts and circumstances concerning the 
alleged marriage, such as the agreement between the parties 
at the beginning of their cohabitation, the period of 
cohabitation, places and dates of residences, and whether 
children were born as the result of the relationship. This 
evidence should be supplemented by affidavits or certified 
statements from two or more persons who know as the result of 
personal observation the reputed relationship which existed 
between the parties to the alleged marriage including the 
periods of cohabitation, places of residences, whether the 
parties held themselves out as married, and whether they were 
generally accepted as such in the communities in which they 
lived. 

(7) Any other secondary evidence which reasonably supports a 
belief by the Adjudicating activity that a valid marriage 
actually occurred. 

(b) Valid marriage. In the absence of conflicting 
information, proof of marriage which meets the requirements 
of paragraph (a) of this section together with the claimant's 
certified statement concerning the date, place and 
circumstances of dissolution of any prior marriage may be 
accepted as establishing a valid marriage, provided that such 
facts, if they were to be corroborated by record evidence, 
would warrant acceptance of the marriage as valid. Where 
necessary to a determination 
because of conflicting information or protest by a party 
having an interest therein, proof of termination of a prior 
marriage will be shown by proof of death, or a certified copy 
or a certified abstract of final decree of divorce or 
annulment specifically reciting the effects of the decree.

(c) Marriages deemed valid. Where a surviving spouse has 
submitted proof of marriage in accordance with paragraph (a) 
of this section and also meets the requirements of Sec. 3.52, 
the claimant's signed statement that he or she had no 
knowledge of an impediment to the marriage to the veteran 
will be accepted, in the absence of information to the 
contrary, as proof of that fact.  38 C.F.R. § 3.205.

The validity of a divorce decree regular on its face, will be 
questioned by the Department of Veterans Affairs only when 
such validity is put in issue by a party thereto or a person 
whose interest in a claim for Department of Veterans Affairs 
benefits would be affected thereby. In cases where 
recognition of the decree is thus brought into question: (a) 
Where the issue is whether the veteran is single or married 
(dissolution of a subsisting marriage), there must be a bona 
fide domicile in addition to the standards of the granting 
jurisdiction respecting validity of divorce;
(b) Where the issue is the validity of marriage to a veteran 
following a divorce, the matter of recognition of the divorce 
by the Department of Veterans Affairs (including any question 
of bona fide domicile) will be determined according to the 
laws of the jurisdictions specified in Sec. 3.1(j). (c) Where 
a foreign divorce has been granted the residents of a State 
whose laws consider such decrees to be valid, it will 
thereafter be considered as valid under the laws of the 
jurisdictions specified in Sec. 3.1(j) in the absence of a 
determination to the contrary by a court of last resort in 
those jurisdictions.  38 C.F.R. § 3.206.

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)) (citing to 
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-
15, 47 S. Ct. 1, 6, 71 L. Ed. 131 (1926)).  

Except as provided in § 3.652 of this part (periodic 
certification of continued eligibility), where evidence 
requested in connection with an original claim, a claim for 
increase or to reopen or for the purpose of determining 
continued entitlement is not furnished within 1 year after 
the date of request, the claim will be considered abandoned. 

For the purpose of establishing entitlement to a higher rate 
of pension, compensation, or dependency and indemnity 
compensation based on the existence of a dependent, VA will 
require evidence which satisfies the requirements of Sec. 
3.204.  

For the purpose of reducing or discontinuing such benefits, a 
statement by a claimant or payee setting forth the month and 
year of change of status which would result in a reduction or 
discontinuance of benefits to that person will be accepted, 
in the absence of contradictory information. 

This includes: (1) Veteran. A statement by the veteran 
setting forth the month and year of death of a spouse, child, 
or dependent parent. (2) Surviving spouse. A statement by the 
surviving spouse or remarried surviving spouse setting forth 
the month and year of remarriage and any change of name. (An 
award for a child or children who are otherwise entitled may 
be made to commence the day following the date of 
discontinuance of any payments to the surviving spouse.) (3) 
Child. A statement by the veteran or surviving spouse (where 
an additional allowance is being paid to the veteran or 
surviving spouse for a child), or fiduciary, setting forth 
the month and year of the child's death, marriage, or 
discontinuance of school attendance. A similar statement by a 
child who is receiving payments direct will be accepted to 
establish the child's marriage or the discontinuance of 
school attendance. Where appropriate, the month and year of 
discontinuance of school attendance will be required in 
addition to the month and year of death or marriage of a 
child.

(4) Parent. A statement by a parent setting forth the month 
and year: (i) Of marriage or remarriage; (ii) When two 
parents or a parent and spouse ceased living together;
(iii) When two parents or a parent and spouse resumed living 
together following a period of separation; (iv) Of divorce or 
death of a spouse. (b) Date not reported. If the month and 
year of the event is not reported, the award will be reduced 
or discontinued, whichever is appropriate, effective date of 
last payment. The payee will be requested to furnish within 
60 days from the date of request a statement setting forth 
the date of the event. Where payments are continued at a 
reduced rate, the award will be discontinued effective date 
of last payment if the required statement is not received 
within the 60-day period. Payments on a discontinued award 
may be resumed, if otherwise in order, from the date of 
discontinuance if the necessary information is received 
within 1 year from the date of request; otherwise from the 
date of receipt of a new claim.

(c) Contradictory information. Where there is reason to 
believe that the event reported may have occurred at an 
earlier date, formal proof will be required.  38 C.F.R. § 
3.213.

After the expiration of 1 year, further action will not be 
taken unless a new claim is received. Should the right to 
benefits be finally established, pension, compensation, 
dependency and indemnity compensation, or monetary allowance 
under the provisions of 38 U.S.C. 1805 based on such evidence 
shall commence not earlier than the date of filing the new 
claim.  38 C.F.R. § 3.158(a).


Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal that are applicable to the matter on appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  Among other things, 
this law redefines the obligations of VA with respect to the 
duty to assist and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order).

The Board observes that the appellant and his representative 
have not indicated at any stage in this appeal that pertinent 
evidence in establishing an earlier effective date exists, or 
was brought to the attention of the RO or the Board, but not 
requested.  The RO notified the appellant and his 
representative of the evidence needed to substantiate the 
claim by virtue of rating decisions, a statement of the case, 
and other correspondence pertinent to the current claim, and 
in particular provided the veteran copies of the pertinent 
correspondence.  The appellant and his representative were 
afforded the opportunity to submit arguments in support of 
the claim, and in fact did so.  The appellant was also 
afforded a Board hearing, though such hearing did not pertain 
to the claim at issue. 

The contentions are directed to the RO's request for 
pertinent information, specifically whether it was made in 
accordance with administrative procedures.  Thus, the Board 
finds that the relevant evidence available for an equitable 
resolution of the appellant's claim has been identified and 
obtained.  The Board finds that VA can provide no further 
assistance that would aid in substantiating the claim.  The 
veteran attended a personal hearing and the RO sought to 
fully develop the claim.  Neither the veteran nor his 
representative have indicated the likely existence of any 
evidence that has not already been obtained that would be 
crucial in the claim from the standpoint of substantiating 
compliance with VA regulations prior to June 1994.  McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997). 

The RO developed the claim conscientiously and sought to 
obtain information that would be helpful.  No other relevant 
but outstanding records have been mentioned to warrant 
expenditure of additional adjudication resources.  Baker v. 
West, 11 Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992).  The veteran has not disputed that VA has 
completed the development required.  See Dixon v, Gober, 14 
Vet. App. 168, 173 (2000); Davis v. West, 13 Vet. App. 178, 
184 (1999); Earle v. Brown, 6 Vet. App. 558, 562 (1994).

The Board finds, therefore, that VA has fulfilled its 
obligation to inform the appellant of the evidence needed to 
substantiate his claim, and has assisted him through stating 
the reasoning against the claim, arranging a personal hearing 
and providing copies of the pertinent VA correspondence.  The 
Board has not overlooked the recently published VA 
regulations that implement the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)).  However, these provisions do 
not provide any rights other than those provided by the VCAA.  

In view of the foregoing, the Board finds that the appellant 
will not be prejudiced by its actions, and that a remand for 
adjudication of his claim by the RO under the new law would 
only serve to further delay resolution of the claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


Earlier effective date for additional compensation for D., a 
dependent spouse.

The claim at issue concerns the requirement that a claimant 
provide the SSAN for a claimed dependent, and establish 
through required proof the dependent's existence before 
payment of an additional compensation allowance.  If so, 
another question posed is whether the claimant has rebutted 
the presumption of administrative regularity to obtain an 
earlier effective date for such payment.  

If evidence requested by VA in connection with a claim is not 
furnished within one year, the claim will be considered 
abandoned and further action will be considered a new claim 
upon which payments shall commence no earlier than the date 
of such new claim.  38 C.F.R. § 3.158(a); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 520 (1996).  

Further; Morris v. Derwinski, 1 Vet. App. 260, 265 (1991) 
holds that claimants deemed to have knowledge of requirements 
of section 3.158(a)) (citing Federal Crop Insurance Corp. v. 
Merrill, 332 U.S. 380, 384-85, 92 L. Ed. 10, 68 S. Ct. 1 
(1947) (charging those dealing with the Government with 
knowledge of federal statutes and regulations)). 

Section 5110(f) provides that an award of additional 
compensation on account of dependents shall be payable from 
the effective date of rating; but only if proof of dependents 
is received within one year from the date of notification of 
such rating action.  

The effective date for payment due to a claimant based on 
dependency shall be the latest of: (1) the date of claim; (2) 
the date dependency arises; (3) the effective date of the 
qualifying disability, so long as evidence of dependency is 
received by VA within one year of notification of such 
rating; or (4) the date of commencement of the veteran's 
award.  The date of claim includes the date notice is 
received of the dependent's existence, if evidence is 
received within 1 year of such request.  38 C.F.R. § 
3.401(b).




The regulations provide that VA will accept the written 
statement of a claimant as proof of marriage for purposes of 
determining entitlement to benefits as long as the statement 
contains the month, year, and place of the event, the full 
name and relationship of the other person to the claimant, 
and the spouse's social security number. 38 C.F.R. § 
3.204(a)(1).  

Other evidence is required under certain circumstances.  See 
38 C.F.R. § 3.204(a)(2) (requiring evidence of the types 
indicated in 38 C.F.R. §§ 3.205 through 3.211).  Sections 
3.205 to 3.207 prescribe basic evidence relating to marriage 
and divorce.  The SSAN is also required as indicated under 
sections 3.204, 3.216 and 1.575 but it is only one piece of 
evidence needed.

Here, the Board finds that the RO correctly denied an earlier 
effective date.  The Secretary has authority to prescribe the 
nature and extent of the proof required in order to establish 
a right to VA benefits. See 38 U.S.C.A. § 501.  

The VA form for dependent status, which the appellant 
submitted in June 1992, was supplemented with a copy of the 
marriage certificate evidencing his current marriage to D. as 
required.  38 U.S.C.A. § 5101(a); Jones v. West, 136 F.3d 
1296, 1299 (Fed. Cir. 1998), cert. denied, 525 U.S. 834, 142 
L. Ed. 2d 71, 119 S. Ct. 90 (1998).  The record includes 
copies of the appellant's 1992 marriage certificate, but does 
not evidence D. as his spouse until June 1994.  

The VA's September 1992 letter sent to his record address 
advised him of the need for the SSAN or an explanation why it 
was not available which would seem to satisfy the notice 
requirement of section 1.575.  However, the evidence does not 
show that he complied with this requirement, and the 
information was not received until 1994.  This is because he 
did not explain his relationship to D., even though the RO 
received her SSAN from another source late in 1992.  




Thus, VA as required under 38 U.S.C.A § 5103, notified the 
veteran of evidence necessary to complete the application for 
benefits.  VA sought to have the veteran clarify the 
termination of his marriage to C.  His recollections are that 
he did not receive the request.  The Board must point out 
that an award of dependency benefits is contingent on VA 
receiving information.  38 C.F.R. §§ 3.401(b). 

Under section 3.158(a) a claim is considered abandoned if 
evidence is not furnished within one year of VA's request, 
which here is evidenced through the VA letters in September 
1992 and January 1993, as well as the notice letter in March 
1993.  It was the holding in Montalvo v. Brown, 7 Vet. App. 
312, 314 (1995). that "furnish" constitutes something "more 
than mere mailing," and requires actual receipt.  In the 
absence of evidence prior to June 1994 that D. was 
appellant's spouse, there is no contested fact supporting a 
contrary finding.  As to the veteran's assertion that he was 
not advised of the procedures to establish entitlement to 
such allowance, the Board cannot overlook the initial 21-6782 
that clearly informed him of the eligibility criteria for an 
additional amount for a spouse.  The Board also notes that 
when he initially established such entitlement for C., VA 
explained the effective date provisions based upon the timely 
submission of evidence.  

Further, the regulations prescribe evidence of the marriage, 
divorce, and the SSAN is not all that is necessary for 
additional benefits.  See 38 C.F.R. § 3.216 and 3.205.  The 
21-686 submitted in June 1994 did not include D's SSAN.  In 
addition, to confirming the termination of his prior marriage 
to C., the veteran reported a subsequent marriage to M. that 
was terminated prior to his marriage to D.  This was the 
first evidence, or proof, of D.'s status as a spouse.  
Although a financial institution provided her SSAN in 1992, 
she was not established as a spouse for the additional 
compensation allowance until June 1994, which was more than a 
year after the marriage occurred.  The SSAN is a mandatory 
element to receive such benefits, but it is not the only 
element of proof necessary.  

Section 3.216 requires the termination of such benefits if 
the SSAN is not received within an established time period 
unless shown to have not been issued.  Proof of marriage, as 
reflected in the applicable VA form and other documents, is 
necessary for the award of additional benefits.  

VA has no discretion regarding submission of the SSAN where 
available, but the proof needed in view of the series of 
marriages was not submitted until 1994.  Further, the RO 
informed him in the 1992 and 1993 correspondence collectively 
that the SSAN and other evidence was necessary for receipt of 
dependent benefits.  See McGuire v. West, 11 Vet. App. 274, 
279 (1998) holding regulations should be construed so as to 
harmonize them with the authorizing law; Bone v. Brown, 9 
Vet. App. 446, 449 (1996) holding that deference is given to 
the Secretary's interpretation of statutory law.  

Therefore, the RO was correct in denying entitlement to an 
effective date for dependency benefits earlier than July 1, 
1994, after receipt of the necessary information in June 
1994.  See 38 C.F.R. § 3.158.  Cf. McColley v. West, 13 Vet. 
App. 553 (2000); Jones v. Brown, 8 Vet. App. 558 (1996) 
noting evidence on file included SSAN for claimant spouse.  

The contention of nonreceipt of the pertinent VA 
correspondence must be addressed since the proof of marriage 
is a valid requirement to receive additional benefits.  It is 
well settled that there is a presumption of regularity of the 
administrative process absent clear evidence to the contrary.  
Warfield v. Gober, 10 Vet. App. 483, 486 (1997); YT v. Brown, 
9 Vet. App. 195, 199 (1996); Ashley v. Derwinski, 2 Vet. App. 
62, 64-65 (1992).  However if the appellant submits clear 
evidence to the effect that VA's regular practices are not 
followed or are not regular, the Secretary is no longer 
entitled to the benefit of the presumption.  Then the burden 
shifts to the Secretary to show, for example, that a document 
was mailed or as in this case, no claim was received.  
Warfield, 10 Vet. App. at 486 (emphasis added); see also 
Rosler v. Derwinski, 1 Vet. App. 241, 242 (1991).

Based on the presumption of regularity afforded government 
actions, it is presumed that the RO would have properly 
mailed a copy of the letters to the claimant in 1992 and 1993 
after receiving information that suggested he was no longer 
married to C.  However, the presumption may be rebutted by 
clear evidence to the contrary.  Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994); Ashley v. Derwinski, 2 Vet. App. 307, 
309 (1992).  See Woods v. Gober, 14 Vet. App. 214, 220 
(2000).

It is well established that evidence of nonreceipt by either 
the veteran or the veteran's representative standing alone, 
is not the type of clear evidence to the contrary which would 
be sufficient to rebut the presumption of regularity.  
Warfield, 10 Vet. App. at 486.  Thus, the assertions 
regarding nonreceipt do not serve to rebut any presumption of 
regularity regarding the proper mailing.  A review of the 
record shows that the form was mailed to the veteran at his 
address of record and returned undelivered, but there was no 
evidence of another address.   

The appellant has failed to submit clear evidence that VA 
procedures were not followed.  His statement that he advised 
VA of his address may raise questions, but it does not rise 
to the level of "clear evidence to the contrary."  See 
Warfield, supra.  For example, he has not submitted, to 
support this aspect of the claim, evidence from other sources 
recounting experiences with VA practices and procedures that 
could serve as clear evidence to the contrary required to 
rebut the presumption of administrative regularity.  See for 
example Ashley, 2 Vet. App. at 66.  Therefore, the Board 
finds that the appellant has not presented clear evidence to 
the contrary to rebut the presumption that the VA 
correspondence was sent in 1992 and 1993, or establish VA had 
reason to know of another more likely address.  

In view of the record prior to the current effective date, 
the Board finds the preponderance of the evidentiary record 
shows that the veteran did not timely submit required 
evidence.  His marriage to D. was not known within a year of 
its date to permit an effective date for recognition prior to 
the effective date of July 1, 1994.  The Board has found no 
plausible basis for the assignment of an effective date 
earlier than the date assigned by the RO, in view of the 
information on file from the veteran received prior to that 
time.  It is noteworthy that the veteran in 1994 first 
mentioned his current marriage, but he did not attempt to 
establish entitlement to an additional compensation allowance 
in 1992.  

The veteran's argument that VA did not advise him is 
unsustainable from the record.  Administrative due process 
appears to have been provided and VA was not provided 
evidence necessary to process a claim of dependency earlier 
than June 1994.  Fleshman v. West, 138 F.3d 1429 (Fed. Cir. 
1998).  
The present Board decision regarding the effective date for 
recognition of D. as a spouse is not intended to suggest any 
disposition regarding the veteran's entitlement to waiver of 
overpayment.  That matter is governed by other regulations 
and requires the review of the facts regarding several 
marriages, the validity of the creation of an overpayment, 
and consideration of regulations that govern entitlement to 
waiver.  As the Board noted earlier, the veteran's claim of 
entitlement to waiver of overpayment has been referred to the 
RO for initial consideration and any indicated appropriate 
adjudication.  See Godfrey, supra.


Effective date for a 10 percent rating 
for low back strain; increased rating for 
low back strain and entitlement to a 
TDIU.

The record shows that the RO in 1976 granted service 
connection for low back strain and assigned a noncompensable 
rating under Diagnostic Code 5295 from September 1975.  The 
RO issued notice in March 1976.  The veteran filed a claim 
for increase in August 1977 which was denied by the RO in 
November 1977.  The RO issued notice in November 1977. 

The veteran asked for a reevaluation of his back in a letter 
received by the RO on August 4, 1997.  He said that lifting 
was a concern in several jobs for which he had submitted 
applications.  The RO in August 1997 asked the veteran for 
evidence to support the claim and sent him the release form, 
which he completed and returned to the RO the following month 
with statements from the treatment providers.  JJH, DC 
reported the veteran was last seen in 1989 for complaints 
that included low back pain.  WJL, DC reported the veteran 
had last been seen in May 1996 for low back pain.

The veteran informed the RO that he was treated at the 
Houston VA hospital several times, twice in 1993 and most 
recently in April 1996.  The RO asked for records beginning 
in 1996.  The April 1996 report noted low back pain 
complaints that were assessed as chronic low back pain that 
was to be managed conservatively.  The examiner reported X-
ray evidence of degenerative joint disease. 

The RO considered the VA and private reports in January 1998 
when it denied a rating increase for low back strain.  The RO 
issued notice in February 1998.  The veteran disagreed and 
asked that the RO obtain treatment records from January 1996 
to the present to support his claim.  The RO in April 1998 
asked the veteran to identify any other medical treatment 
and, if applicable, other disability of the back he sought to 
relate to his service-connected low back strain.

VA examined the veteran for low back strain in July 1998.  
The examination request noted that he was not service-
connected for degenerative joint disease or any other back 
condition.  The examiner reported the veteran was currently a 
landscaper, had off and on back pain and discomfort, and 
currently complained of numbness in the lower extremities.  
He reported no difference to resolve symptoms with standing, 
sitting or stooping.  

The examiner found lower back flexion to 90 degrees, 
extension to 15 degrees and side to side bending to 20 
degrees, bilateral.  He had intact sensation and no straight 
leg raise.  X-rays were read as showing some sprain of L3 
through L5 with some posterior facet arthrosis, and 
unremarkable disc spaces.  

A recent imaging study was read as showing some mild subtle 
bulging at the L5-S1 level, and no sign of herniated disc or 
spinal stenosis causing any neurologic compression.  The 
examiner's impression was that the veteran had chronic back 
strain that was mild to moderately symptomatic depending on 
his activity level.  The examiner felt that his foot pain was 
from claudication that was secondary to a vascular problem.  

The RO in November 1998 reviewed the previously obtained 
evidence and the recent examination report.  It granted a 10 
percent rating for low back strain, effective August 4, 1997.  
The RO issued notice to the veteran and his representative in 
December 1998.  In early 1999 the veteran disagreed with the 
effective date, arguing that it should have been in 1992 or 
1993 when VA first treated him.  

The veteran in February 1999 submitted a VA Form 21-8940 
seeking a TDIU.  He reported that he became too disabled to 
work in 1993, and that he had been self-employed since 1993.  
He stated that he had construction work from September 1998 
to November 1998, had completed two years of college, and had 
other training in radio/television repair and in real estate.  
He provided two statements from his recent employer.  In one, 
the recent employer opined that the veteran was unemployable 
in construction because of medical problems and was let go 
from his job in December 1998.  The other statement was in 
part based on observations of co-workers, and noted memory 
and hand problems in addition to back problems.

The RO in February 1999 denied the claim for a TDIU, and 
notified the veteran of the rating decision.  He offered no 
specific disagreement in a notice of disagreement.  In his 
appeal he stated that he still believed that he was qualified 
for and should be granted a TDIU.  

The veteran furnished two statements in May 1999 in support 
of his claim for increase.  Both individuals reported their 
observations of his back problems.  
In a separate statement he asked the RO to obtain VA 
treatment records since January 1999.  

VA examined him in September 1999.  The general medical 
examiner noted that electronic progress notes and the claims 
folder were reviewed.  The veteran reported he was self-
employed in landscaping.  According to the examiner, the 
electronic notes indicated he was followed in Prime Care for 
back pain and other disorders.  The veteran stated that his 
biggest problem was chronic low back pain.  There was no 
examination of the spine, but the assessment included low 
back strain.  The examiner opined that allergic rhinitis was 
not a disabling condition and that peripheral vascular 
disease did not preclude all types of employment.  

The orthopedic examiner reported that the veteran was 
unemployed and that he reported no injury to the low back 
other than in military service.  Currently he reported 
constant low back pain in the lower and upper lumbar region 
and no radicular symptoms.  The examiner reported a full 
range of motion in the lumbar spine in flexion, extension and 
right and left bending.  

His neurological examination revealed physiologic and 
symmetrical strength, reflexes and sensation in the lower 
extremities.  There was normal internal and external rotation 
of the hips.  An X-ray of the lumbar spine was interpreted as 
showing no significant degenerative changes.  The impression 
was low back pain by history.

The examiner noted being unable to explain either the 
magnitude or perpetuation of the veteran's lumbar symptoms 
based on any accepted pathological entity.  The examiner 
found no evidence to support unemployability.

On the VA psychiatric examination the examiner at first 
described the veteran as unemployed.  He reported that he had 
anxiety attacks.  The veteran told the examiner he currently 
worked with his father installing sprinkler systems and that 
he and his father had an independent landscaping business.  
He said that he also looked for other work, and that he also 
worked on engines.  He reported that he was supported by his 
VA compensation and eared between $4,000 and $5,000 a year.  
The examiner reported a psychiatric diagnosis of generalized 
anxiety disorder with intermittent panic attacks and gave the 
veteran a GAF score of 45.  The examiner said that he gave 
the score because it appeared the veteran had difficulty 
keeping a job and reported being intermittently flooded with 
anxiety.  The examiner opined that the anxiety symptoms did 
not preclude the veteran from being gainfully employed as, by 
his report, he was currently working.

In a letter received in December 1999, the veteran wrote that 
prior to 1992 he was self-employed and did not have to worry 
about his disabilities.  Since then, however, he had tried to 
obtain work and had odd jobs, but was told insurers would not 
accept him because of his disabilities, regardless of the 
rating.

The veteran in March 2000 submitted VA radiology reports from 
1998 and the report of a neurology evaluation in 1998.  X-ray 
of the lumbar spine was read as unremarkable except for mild 
spurring of L3-L5.  A magnetic image was read as showing mild 
spondylosis most predominant at L4-S1, right facet 
arthropathy at L4-L5, and a minimal central disc protrusion 
at L5-S1 reaching the anterior sac.  

The neurology report sent to VA in 1998 showed the evaluation 
of numbness of the arms and legs that was progressive 
particularly in the right upper extremity.  The veteran 
reportedly was having problems in his work as a landscaper 
with his arm tiring when he hammered.  There was a past 
history of some mid-back pain.  The examiner reported that he 
had a normal heel-toe and tandem gait with normal muscle bulk 
and tone.  The examiner said the VA low back, lumbosacral X-
rays were reviewed and showed some minimal osteoarthritic 
changes.  The impression was to rule out carpal tunnel for 
the neuropathy that was greater in the arms.  

The VA examiner in April 2000 merely summarized earlier 
reports and ordered an electromyogram (EMG).  The EMG was 
completed and reported as normal.  On reexamination of the 
spine in August 2000, the examiner reported that the veteran 
worked as a mechanic and utilized no crutches, braces or 
canes.  The veteran reported that he had no medical follow-up 
for the lumbar spine in a year.  He complained mostly of 
cramping in both calves and numbness and tingling in his feet 
with prolonged walking such as attempting to play golf.  

The examiner reported that the veteran had a normal gait and 
a level pelvis.  The examiner stated that he asserted flexion 
perhaps 50 percent of normal with extension to neutral, and a 
50 percent loss of right and left side bending.  Heel-toe 
walking, neurological evaluation, and reference to motion of 
the hips were as reported on the September 1999 examination.  
The examiner reported there was no atrophy.  An X-ray was 
interpreted as showing some degenerative changes at L3-L4, 
and no other significant degenerative abnormalities.  The 
impressions included history of lumbar strain and rule out 
sciatica.  

The examiner opined that it was unlikely that the symptoms 
described by the veteran were caused by the inservice injury.  
The examiner stated that disc protrusions and bulges are 
considered normal findings in individuals of the veteran's 
age, and are noted with equal frequency in symptomatic and 
asymptomatic patients studied with magnetic imaging in 
controlled circumstances.  




The examiner reported finding no evidence of muscle spasm on 
extreme forward bending, but noted the veteran complained of 
pain when forward flexion passed about 50 percent.  The 
examiner found no evidence of sciatic neuropathy that would 
be due to the inservice injury. 

The veteran in March 2001 wrote that he was in landscaping 
for 15 years or more, and earned well over $30,000, but that 
he now worked at Western Auto for less than $20,000 because 
of his back problems.  He stated that his time on this job 
was running out because of his back and other related 
disabilities.  He complained about not being able to lift 
over 50 pounds, standing for long periods, and taking one or 
two days off to go to the doctor.  

The veteran submitted a letter from a person he identified as 
his present manager.  According to the letter the veteran 
worked there "for some time now" and had missed a fair 
amount of time due to his back locking up or going out when 
he bent over, or not being able to come in because of back 
pain.

At the Board hearing, the veteran stated that the effective 
date for the low back strain rating increase should be from 
1975 (Transcript (T) 8).  He recalled his work history, and 
that he could lift 35 pounds (T 2-5).  He said that he had 
been employed for the previous 18 months, and worked 40 hours 
a week and overtime.  He said that he missed days "here and 
there" (T 9-10).  


Criteria

Initially, the Board notes that the veteran did not appeal 
the initial rating in 1976 or the 1977 rating decision 
wherein the RO addressed the disability evaluation for a low 
back strain disability, and those decisions are final.  
38 U.S.C. § 7105(c); 38 C.F.R. § 3.105(a). 

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 1991).  

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will 
become final.  The date of mailing the letter of notification 
of the determination will be presumed to be the same as the 
date of that letter for purposes of determining whether an 
appeal has been timely filed.  38 C.F.R. § 20.302(a).

Claim--Application means a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p).

"Notice" means written notice sent to a claimant or payee 
at his latest address of record.  38 C.F.R. § 3.1(q).

Date of receipt means the date on which a claim, information 
or evidence was received in the Department of Veterans 
Affairs, except as to specific provisions for claims or 
evidence received in the State Department (Sec. 3.108), or in 
the Social Security Administration (Secs. 3.153, 3.201), or 
Department of Defense as to initial claims filed at or prior 
to separation.  38 C.F.R. § 3.1(r).

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings where such current 
findings are adequate and relevant to the rating issue.  See 
Powell v. West, 13 Vet. App. 31 (1999), Francisco v. Brown, 7 
Vet. App. 55 (1994).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

The United States Court of Appeals for Veterans Claims 
(Court) has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  



(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 

(c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 

(d) Excess fatigability. 

(e) Incoordination, impaired ability to execute skilled 
movements smoothly. 

(f) Pain on movement, swelling, deformity or atrophy of 
disuse.  

Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints.  The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

Limitation of motion of the lumbar spine may be rated as 
follows: severe, 40 percent; moderate, 20 percent; and 
slight, 10 percent.  Diagnostic Code 5292.

Under diagnostic code 5289 a 40 percent evaluation may be 
assigned for favorable ankylosis of the lumbar spine.  A 50 
percent evaluation may be assigned for unfavorable ankylosis 
of the lumbar spine.






Lumbosacral strain may be rated as follows: severe; with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, 40 percent; with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position, 20 percent; with characteristic pain on 
motion, 10 percent; with slight subjective symptoms only, 0 
percent.  Diagnostic Code 5295.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  Unless 
specifically provided, on basis of facts found. 38 U.S.C.A. 
§ 5110(a), (b)(2); 38 C.F.R. § 3.400(a).

The law and regulations governing the appropriate effective 
date for an award of increased compensation are set out in 
38 U.S.C.A. § 5110(a), (b)(2) and 38 C.F.R. §§ 3.400, 
3.400(o)(1), (2) which provide that the effective date shall 
be the date of claim or date entitlement arose, whichever is 
later, but that increased disability compensation may be 
granted from the date an ascertainable increase occurred 
during the one year period prior to the date of receipt of 
claim, otherwise date of claim.  Ascertainable (to ascertain) 
means "to find out definitely; learn with certainty or 
assurance; determine".  The Random House College Dictionary, 
78 (Rev. ed. 1982).

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim. Such informal 
claim must identify the benefit sought. Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution. If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  (b) A communication 
received from a service organization, an attorney, or agent 
may not be accepted as an informal claim if a power of 
attorney was not executed at the time the communication was 
written.  (c) When a claim has been filed which meets the 
requirements of § 3.151 or § 3.152, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.

Effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later.  
A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.  

Acceptance of a report of examination or treatment as a claim 
for increase or to reopen is subject to the requirements of 
Sec. 3.114 with respect to action on Department of Veterans 
Affairs initiative or at the request of the claimant and the 
payment of retroactive benefits from the date of the report 
or for a period of 1 year prior to the date of receipt of the 
report.  

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen.  In addition, receipt of one of the 
following will be accepted as an informal claim in the case 
of a retired member of a uniformed service whose formal claim 
for pension or compensation has been disallowed because of 
receipt of retirement pay.  The evidence listed will also be 
accepted as an informal claim for pension previously denied 
for the reason the disability was not permanently and totally 
disabling.

(1) Report of examination or hospitalization by Department of 
Veterans Affairs or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  The date of a uniformed service 
examination which is the basis for granting severance pay to 
a former member of the Armed Forces on the temporary 
disability retired list will be accepted as the date of 
receipt of claim.  The date of admission to a non-VA hospital 
where a veteran was maintained at VA expense will be accepted 
as the date of receipt of a claim, if VA maintenance was 
previously authorized; but if VA maintenance was authorized 
subsequent to admission, the date VA received notice of 
admission will be accepted.  

The provisions of this paragraph apply only when such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.




(2) Evidence from a private physician or layman.  The date of 
receipt of such evidence will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.

(3) State and other institutions.  When submitted by or on 
behalf of the veteran and entitlement is shown, date of 
receipt by the Department of Veterans Affairs of examination 
reports, clinical records, and transcripts of records will be 
accepted as the date of receipt of a claim if received from 
State, county, municipal, recognized private institutions, or 
other Government hospitals (except those described in 
paragraph (b)(1) of this section).  These records must be 
authenticated by an appropriate official of the institution.  
Benefits will be granted if the records are adequate for 
rating purposes; otherwise findings will be verified by 
official 
examination.  Reports received from private institutions not 
listed by the American Hospital Association must be certified 
by the Chief Medical Officer of the Department of Veterans 
Affairs or physician designee.  38 C.F.R. § 3.157.

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  (38 U.S.C. 5101(a)).  A 
claim by a veteran for compensation may be considered to be a 
claim for pension; and a claim by a veteran for pension may 
be considered to be a 
claim for compensation.  The greater benefit will be awarded, 
unless the 
claimant specifically elects the lesser benefit.  38 C.F.R. 
§ 3.151.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 (2001).

In the consideration of appeals, the Board is bound by 
applicable statutes, regulations of the Department of 
Veterans Affairs, and precedent opinions of the General 
Counsel of the Department of Veterans Affairs. The Board is 
not bound by Department manuals, circulars, or similar 
administrative issues.  38 C.F.R. § 19.5.

The 1945 Schedule for Rating Disabilities will be used for 
evaluating the degree of disabilities in claims for 
disability compensation, disability and death pension, and in 
eligibility determinations.  The provisions contained in the 
rating schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  38 C.F.R. 
§ 3.321.

Total ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent evaluation or, with 
less disability, where the requirements of paragraph 16, page 
5 of the rating schedule are present or where, in pension 
cases, the requirements of paragraph 17, page 5 of the 
schedule are met.  38 C.F.R. § 3.340.

Total disability compensation ratings may be assigned under 
the provisions of 38 C.F.R. § 3.340.  However, if the total 
rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.

The ability to overcome the handicap of disability varies 
widely among individuals. The rating, however, is based 
primarily upon the average impairment in earning capacity, 
that is, upon the economic or industrial handicap which must 
be overcome and not from individual success in overcoming it.  
However, full consideration must be given to unusual physical 
or mental effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disability.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; Provided, That permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  

The following will be considered to be permanent total 
disability: the permanent loss of the use of both hands, or 
of both feet, or of one hand and one foot, or of the sight of 
both eyes, or becoming permanently helpless or permanently 
bedridden.  Other total disability ratings are scheduled in 
the various bodily systems of this schedule. 38 C.F.R. 
§ 4.15.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided That, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  For the above purpose of one 60 percent disability, or 
one 40 percent disability in combination, the following will 
be considered as one disability: 

(1) Disabilities of one or both upper extremities, or of one 
or both lower extremities, including the bilateral factor, if 
applicable, 

(2) disabilities resulting from common etiology or a single 
accident, 

(3) disabilities affecting a single body system, e.g. 
orthopedic, digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, 

(4) multiple injuries incurred in action, or 

(5) multiple disabilities incurred as a prisoner of war.  It 
is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.

For purposes of this section, marginal employment generally 
shall be deemed to exist when a veteran's earned annual 
income does not exceed the amount established by the U.S. 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination. 38 C.F.R. § 4.16(a).

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  

Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  

The rating board will include a full statement as to the 
veteran's service-connected disabilities, employment history, 
educational and vocational attainment and all other factors 
having a bearing on the issue. 38 C.F.R. § 4.16(b).


Analysis

Duty to Assist

As noted previously the VCAA redefines the obligations of VA 
with respect to the duty to assist.  Regarding the effective 
date for increased compensation for the low back strain, a 
current rating increase and entitlement to a TDIU, the Board 
observes that the appellant and his representative have not 
indicated at any stage in this appeal that pertinent evidence 
exists, was brought to the attention of the RO or the Board, 
but not requested.  The RO notified the appellant and his 
representative of the evidence needed to substantiate the 
claims by virtue of rating decisions, statement of the case, 
supplemental statements of the case, as applicable, and other 
correspondence pertinent to the claims.  The appellant and 
his representative submitted arguments in support of the 
claims at a Board hearing.  

The contentions are directed to the RO's interpretation of 
pertinent information of record.  Thus, the Board finds that 
the relevant evidence available for an equitable resolution 
of the appellant's claims at issue has been identified and 
obtained.  The Board finds that VA can provide no further 
assistance that would aid in substantiating the claims. 

After review of the development of the claims, it is the 
opinion of the Board that the RO substantially satisfied the 
requirements of the VCAA.  As a result, the Board believes 
the record is complete to the extent possible.  In developing 
the record, the RO sought the records of VA treatment and 
received information for private treatment that the veteran 
had mentioned.  Neither the veteran nor his representative 
have indicated the likely existence of any evidence that has 
not already been obtained that would be crucial in the claim.  
McKnight and Epps, supra.  



The RO developed the claim conscientiously and sought to 
obtain information that would be helpful.  No other relevant 
but outstanding records have been mentioned to warrant 
expenditure of additional adjudication resources.  Baker v. 
West, 11 Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992).  See Dixon v, Gober, 14 Vet. App. 168, 173 
(2000); Davis v. West, 13 Vet. App. 178, 184 (1999); Earle v. 
Brown, 6 Vet. App. 558, 562 (1994).

The Board finds, therefore, that VA has fulfilled its 
obligation to inform the appellant of the evidence needed to 
substantiate his claims, and has assisted him through stating 
the reasoning against the claims, arranging a personal 
hearing and providing copies of the pertinent VA 
correspondence.  

The Board has not overlooked the recently published VA 
regulations that implement the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)).  However, as noted previously, 
these provisions do not provide any rights other than those 
provided by the VCAA.  

In view of the foregoing, the Board finds that the appellant 
will not be prejudiced by its actions, and that a remand for 
adjudication of his claim by the RO under the new law would 
only serve to further delay resolution of the claims.  See 
Bernard, supra.  


Earlier effective date for increase

The RO conscientiously developed the record to support an 
informed determination and the Board is satisfied that all 
relevant facts have been developed to the extent possible.  
The veteran had mentioned private records but the Board will 
explain why they are not relevant to the effective date 
determination in view of the evidence on file from these 
treatment providers.  

The law and regulations governing the appropriate effective 
date for an award of increased compensation are set out in 
38 U.S.C.A. § 5110(a), (b)(2) and 38 C.F.R. §§ 3.400, 
3.400(o)(1), (2) which provide that the effective date shall 
be the date of claim, but that increased disability 
compensation may be granted from the date an ascertainable 
increase occurred during the one year period prior to the 
date of claim or date of receipt of claim.  

However, in general, where the increase does not precede the 
date of claim, the effective date is governed by the later of 
the date that it is shown that the requirements for an 
increased evaluation are met or the date the claim for an 
increased evaluation is received.  See, Harper v. Brown, 10 
Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 
135 (1993) and VAOPGCPREC 12-98.

The Board has reviewed the arguments in this claim in favor 
of an earlier effective date for a 10 percent evaluation.  
Basically the theory underlying the claimed retroactive 
entitlement suggests, in part, that the RO erred in the 
initial rating.  As a result of the veteran's stated 
position, the claim for an earlier effective date is limited 
by the constraints of clear and unmistakable error (CUE) 
analysis.  Unappealed rating decisions are final as to the 
matter decided in the absence of a timely appeal, and the 
veteran in recent Board hearing testimony offered no argument 
to support CUE as a basis for entitlement to a 10 percent 
rating retroactive to the initial rating determination.  Thus 
a valid claim was not presented for adjudication. 

The record appears to confirm that he did not appeal the 
initial rating decision or the RO decision in 1977 that 
affirmed the noncompensable rating.  Under the applicable 
regulations, the rating decisions are final absent CUE or 
grave procedural error, but a valid claim for either has not 
been made presently.  The Board notes that "Clear and 
unmistakable error" requires more than a disagreement on how 
the facts are weighed or evaluated; the appellant must show 
that the correct facts, as they were known at the time, were 
not before the adjudicator or that pertinent regulatory or 
statutory provisions were incorrectly applied.  Russell v. 
Principi, 3 Vet. App. 310, 313 (1992).  

In addition, "It is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  A claim that the evidence was not properly weighed or 
evaluated cannot constitute clear and unmistakable error, and 
the allegation of clear and unmistakable error must 
specifically state what error was committed and how the 
outcome would have been manifestly different. .  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993).  The determination 
regarding CUE must be made based on the record and the law 
that existed at the time the decision was made.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell, 3 Vet. App. at 
314.  Evidence that was not of record at the time of the 
decision cannot be used to determine if clear and 
unmistakable error occurred.  Porter v. Brown, 5 Vet. 
App. 233 (1993).

For purposes of determining whether clear and unmistakable 
error is present in a prior determination: (1) "[e]ither the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied," 

(2) the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made," and 

(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242 (1994).

As for grave procedural error, the Board observes that Hayre 
v. West, 188 F.3d 1327 (Fed. Cir. 1999) created a 
nonstatutory means to obtain review of a previously denied 
claim.  The VA Claims Court, interpreting the reach of Hayre 
in Simmons v. West, 14 Vet. App. 84, 91 (2000), noted that at 
some point, there is a need for finality within the VA claims 
adjudication process; thus, the tolling of finality should be 
reserved for instances of "grave procedural error"--error 
that may deprive a claimant of a fair opportunity to obtain 
entitlements provided for by law and regulation. 

The holding in Hayre as explained in Tetro v. Gober, 14 Vet. 
App. 100 (2000) provided for review of unappealed decisions 
where grave procedural error had occurred so as to render the 
decision nonfinal.  In Hayre the vitiating error was failure 
to assist in obtaining specifically requested service medical 
records and failure to provide the claimant with notice 
explaining the deficiency.  

Other examples of grave procedural error referred to in Tetro 
were Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (failure 
to provide a statement of the case after receiving a notice 
of disagreement); Hauck v. Brown, 6 Vet. App. 518, 519 (1994) 
(failure to provide notification of denial tolls period to 
file a notice of disagreement); Kuo v. Derwinski, 2 Vet. App. 
662, 666 (1992) (failure to send statement of the case to 
accredited representative tolled 60 day period to respond) 
and Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992) 
(evidence sufficient to rebut presumption of administrative 
regularity for mailing of appeal notice).  This information 
is provided to the veteran should he decide to seek an 
earlier effective date under either theory of entitlement.

The Board observes that the basis for the August 4, 1997 
effective date is readily apparent from the record.  The RO 
concluded that the record did not show an ascertainable 
increase in the service-connected disability earlier than the 
date of claim, in essence holding that such increase was 
first ascertained during VA examination that coincided with 
the date of claim but not earlier.  

The RO applied 38 C.F.R. § 3.400 to establish an effective 
date that coincided with the claim for increase such as 
received.  The RO supported a 10 percent rating by applying 
38 C.F.R. § 4.7 and Diagnostic Code 5292 and 5295 criteria 
that appear applicable since the examiner mentioned 
limitation of motion.  

The Board finds that the record does not support an earlier 
date than selected by the RO.  The means by which the veteran 
seeks to prevail relies, in part, on constructive receipt.  
The RO received evidence pertinent to the principle of 
constructive receipt.  The pertinent documents coincided with 
VA treatment in 1996 and private treatment in 1996 and 
earlier.  


The record of treatment dated after July 21, 1992, the 
earliest date for the application of the constructive receipt 
rule.  See Damrel v. Brown, 6 Vet. App. 242, 246 (1994) 
discussing the effective date for application of the 
constructive receipt rule established in Bell v, Derwinski, 2 
Vet. App. 611, 613 (1992).  The fact that information did 
address the veteran's low back strain is not material to the 
determination since the information was dated more than a 
year prior to the receipt of a formal claim for increase.  

Thus, for effective date purposes, it is was not required for 
the RO to obtain a complete record of chiropractic treatment.  
The RO obtained VA records that did not show any treatment 
later than April 1996 that could have served as an informal 
claim for increase prior to the filing of a formal claim for 
increase in August 1997. 

The VA General Counsel has opined that when a claim was 
finally denied prior to July 21, 1992, the effective date of 
the Bell decision, which established the constructive receipt 
rule, and benefits are subsequently awarded in a reopened 
claim based on evidence which was previously in VA's 
possession but was not actually or constructively in the 
record before the AOJ at the time of the prior decision, the 
effective date of the award would generally be the date on 
which the reopened claim was filed.  38 U.S.C. § 5110(a); 
38 C.F.R. § 3.400(q)(1)(ii) and (r).  Further, the General 
Counsel pointed out that it should be borne in mind that such 
records may themselves constitute informal claims, which can 
have implications for the effective dates of resulting awards 
under 38 C.F.R. § 3.157.  VAOPGCPREC 12-95.  This portion of 
the opinion is applicable here. 

The decision presently before the Board may be resolved in 
accord with this opinion and the current law regarding the 
effective date of increase as interpreted in Harper and the 
corresponding VA General Counsel precedent.  From the record 
constructively before the RO, the Board is unable to find 
that an ascertainable increase was manifested prior to August 
4, 1997 within the preceding year.  

The records dated in 1996 are more than a year prior to the 
date of claim in August 1997.  Thus even if the VA report 
from April 1996 could constitute an informal claim from the 
date of treatment, it was more than a year prior to the 
formal claim and as such cannot serve to establish a pending 
claim since 1996.  38 C.F.R. § 3.157.  The private records 
would not be pertinent since the relevance for effective date 
purposes would be from the date of receipt.  There was no 
indication of their existence until August 1997.  Objective 
signs noted by the VA examiner in 1998 supported the increase 
from August 1977.  See Hazan v. Gober, 10 Vet. App. 511 
(1997) and Swanson v. West, 12 Vet. App. 442 (1999).  

The Court in Hazan, after discussing the application of 
estoppel in such claims, held that after a claim for increase 
is submitted, all the evidence, not just evidence not 
previously considered must be reviewed to determine the 
appropriate effective date.  Id at 520-21.  In Swanson it was 
once again stated that consideration must be given to all the 
evidence of record, including that which predated a decision 
on the same matter, to determine when an ascertainable 
increase occurred in the rated disability.  However, the 
ascertainable increase if more than a year prior to the date 
of claim would not allow for an effective date earlier that 
the date of claim.  

Therefore, the effective date must coincide with the later of 
the date of claim or ascertainable increase, which in this 
case is no earlier than August 4, 1997, the date of claim.  
Since this was not within a year of the informal claim in 
April 1996 based on a VA outpatient report, increased 
compensation may be established from the date of 
ascertainable increase or date of claim in accordance with 
the applicable law and regulations governing monetary 
payments of this kind.  


Increased rating

The Board is satisfied with the VA examinations that were 
intended to discuss relevant evaluative criteria in accord 
with the principles established in DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  The record reflects that the veteran 
did report for the examinations.  

In the Board's opinion, the examinations were comprehensive 
and the relevant rating criteria may be applied in light of 
the examination findings.  The medical examination records 
include sufficient detail regarding the veteran's low back 
strain to apply current rating criteria and are considered 
the best evidence for an informed determination of the 
current impairment from the disorder.  Further, there has not 
been reported any more recent comprehensive evaluation or 
treatment since the VA examination in August 2000.  Johnson 
v. Brown, 9 Vet. App. 7 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).

The veteran's disability has been rated during this appeal in 
accordance with the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 which assesses the frequency and 
intensity of attacks, pain, muscle spasm, and limitation of 
motion as primary rating criteria for the incremental ratings 
from 0 to 40 percent.  The veteran has also been provided the 
essential rating criteria for limitation of motion of the 
lumbar spine, which provide ratings from 10 to 40 percent.  
The Board finds the rating scheme based on limitation of 
motion is appropriate for the veteran's disability in view of 
the diagnosis and symptomatology.  

It is noted that diagnostic codes predicated on limitation of 
motion do not prohibit consideration of a higher rating based 
on functional loss due to pain on use or due to flare-ups 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson, supra, and 
DeLuca, 8 Vet. App. at 206.  Therefore, consideration of an 
increased evaluation based on functional loss due to pain on 
flare-ups with limitation of motion of the lumbar spine is 
proper.

The record reflects that the RO in its decisions rated the 
veteran's disability on the basis of then current VA 
examination records as they reflected the contemporaneous 
complaints of lower back pain.  Viewed collectively, the 
examination reports, which record observations through mid 
2000, show persistent pain complaints and limitation of 
motion that predominates the orthopedic findings.  He has no 
neurologic deficit linked to the low back strain according to 
the reports that do not confirm any neurologic involvement.  
Therefore, the most plausible rating scheme appears to be 
under Diagnostic Codes 5292 and 5295 for lumbosacral strain 
both contemplating limitation of motion.  38 C.F.R. §§ 4.14, 
4.21.  

The veteran was rated 10 percent initially from 1997 on the 
basis of a contemporaneous VA examination in 1998 wherein the 
examiner noted lumbosacral strain was at most moderately 
symptomatic depending on the activity level.  Thereafter the 
rating was continued.  The best evidence available is 
contained in the VA examinations that were completed in 1998, 
1999, and 2000, and the Board has not overlooked the 
conflicting objective assessments.  

The Board notes the work limitations do involve the low back 
and the veteran's hearing testimony clarified the nature and 
extent of his limitations.  The record of medical treatment 
shows the formal evaluations add pertinent evidence regarding 
the low back strain.  At the video conference hearing the 
veteran reported his complaints and impact on employment.  

Applying the pertinent information to the rating schedule 
criteria leads the Board to conclude that a higher evaluation 
is warranted.  The back disability symptoms objectively 
confirmed for low back strain, overall, appear to warrant the 
corresponding percentage evaluation of 20 percent.  The 
rating for the veteran's lumbar spine disease must be 
coordinated with functional impairment.  38 C.F.R. § 4.21.  
Here applying the rating schedule liberally results in a 20 
percent evaluation recognizing no more than a moderate 
disability.  As demonstrated on the 1998 and the most recent 
VA examinations, there is evidence of appreciable functional 
impairment with exacerbations and demonstrable limitation of 
motion.  The examiners, overall, were very careful in 
describing the veteran's presentation and there did not 
appear to be an appreciable inconsistency between his 
presentation and the objective evidence of his disability.  

The examination in 1999 appeared to show minimal findings but 
the examiners in 1998 and 2000 did not appear to doubt the 
objective findings of pain and limitation of motion.  The 
Board observes that nothing from the examiners indicated 
effort dependence or inconsistency in the lumbar spine 
movement for the Board to weigh the 1999 examination as more 
probative.  The Board attaches some weight to the limitation 
of motion reported, but it is but one of the indicators of 
the level of disability at this time given the application of 
38 C.F.R. §§ 4.40 or 4.45.

Further, the preponderance of the evidence is against an 
increased evaluation based on functional loss due to pain on 
use or due to flare-ups, as the veteran's complaints of pain, 
when evaluated in association with clinical objective 
findings obtained on examination, would appear to reflect a 
level of impairment no greater than the disability level 
contemplated in the currently granted 20 percent evaluation.  
The most recent VA examination found no objective evidence of 
pain on motion.  Functional limitation from the low back 
strain was deemed mild to moderate in view of the diagnosis 
and pertinent comments made by the examiner in 1998.  Thus 
the benefit of the doubt would permit a 20 percent rating.  
No examiner has found severe impairment and the work history 
provides additional evidence of moderate impairment.

Further, on the most recent examination, the veteran 
complained of pain with ranges of motion.  The examiner did 
not report precise ranges of motion, and the Board interprets 
the record as supporting motion limited by pain.  There was 
no evidence of muscle spasm, but there is arthritis which no 
examiner has explained as more likely than not as unrelated 
to the service-connected disability.  The Board feels that 
the VA examiner may have viewed the veteran as not having a 
disability from military service.  However service-connection 
is in effect for a low back strain that the examiner in 1998 
felt was at most moderately symptomatic.  Thus, the Board 
finds that 38 C.F.R. §§ 4.40, 4.45, or 4.59 does not provide 
a basis for a higher rating than 20 percent as pain was 
manifested on all examinations.  The current complaints 
principally of pain are noted but, significantly, the VA 
examiners several years apart have not reported objective 
evidence of disabling disease from an orthopedic standpoint 
to support a rating in excess of 20 percent.  

The VA examiner in 1998 found mild to moderate low back 
strain whereas the examiner in 1999 and 2000 appears to 
dispute the conclusions from the 1998 examination.  However, 
the examiner in 2000 said he had reviewed the 1998 
examination but did not provide evidence that would allow the 
Board to discount the 1998 examiner's assessment of low back 
strain of mild to moderate severity.  

The Board must point out the VA general medical examiner in 
1999 referenced outpatient treatment for back pain, and that 
the veteran in 2000 indicated no follow up in the previous 
year.  The contemporaneous records are not on file although 
VA examiners apparently reviewed them.  Thus the 20 percent 
rating would appear to reflect the overall functional 
impairment from lumbosacral strain as neither examiner 
considered the disability as more nearly approximating severe 
functional impairment.  Further, the Board must point out 
that the veteran's account of time lost from work on account 
of his low back strain is supported by his supervisor.

Therefore an evaluation greater than 10 percent can be 
assigned under Diagnostic Code 5295 for lumbosacral strain on 
the current record.  Additionally, in the absence of severe 
limitation of motion of the lumbar spine reported on VA 
examinations, there exists no basis upon which to predicate 
assignment of an increased evaluation of 40 percent under 
diagnostic code 5292, which addresses limitation of motion of 
the lumbar spine.  There is no ankylosis reported currently 
to permit the application of Diagnostic Code 5289, and no 
neurologic symptoms linked to the low back strain that would 
warrant consideration application of the criteria under 
diagnostic code 5293.  The 20 percent rating is based upon a 
liberal interpretation of the entire evidentiary record which 
is contemplated in the disability evaluation process.  
38 C.F.R. § 3.103.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. § Parts 3 and 4, whether 
or not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In this case, the Board finds that the evidence viewed 
objectively more nearly approximates the criteria for a 20 
percent rating.  When all the evidence is assembled, the 
Secretary is then responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  The Board finds the preponderance 
of the probative evidence is not against the claim for an 
increased rating, but viewed liberally it supports no more 
than a 20 percent evaluation.  



Extraschedular Evaluation

Generally, the degrees of disability specified under the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In this case the RO has provided the provisions pertaining to 
extraschedular evaluations, but did not discuss them as they 
pertain to low back strain.  In any event, the RO did not 
grant an increased evaluation for low back strain on this 
basis, and the veteran has not argued for application of 
increased benefits therefor on an extraschedular basis.  Nor 
do his statements on appeal, as well as those of his 
representative, imply that extraschedular evaluation is 
sought in the spirit of the basic underlying claim for 
increased compensation benefits.  

Thus, the Board does find that the veteran would be 
prejudiced by the Board's initial consideration of this phase 
of the claim for increased compensation benefits.  VAOPGCPREC 
6-69.  Bernard v. Brown, 4 Vet. App. 384 (1993).  In any 
event, the veteran is being granted an increased evaluation 
on a schedular basis.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record, the Board finds no basis for further action on this 
question.


TDIU

The Board recognizes the established policy of VA to accord 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities a TDIU.  38 C.F.R. § 4.16.  However, before a 
finding of total disability is appropriate there must be 
impairment of mind or body, which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15.  This is 
defined as employment "which is ordinarily followed by the 
nondisabled to earn their livelihood with earnings common to 
the particular occupation in the community where the veteran 
resides."   Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 
(1991).  "Marginal employment shall not be considered 
substantially gainful employment."  38 C.F.R. § 4.16(a).

The scheduler threshold where less than total disability 
exists requires one service-connected disability ratable at 
60 percent or more.  If there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and the combined rating must be 70 percent or more.  
38 C.F.R. § 4.16(a).  A TDIU "presupposes that the rating for 
the  [service-connected] condition is less than 100%, and 
only asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7  
Vet. App. 31, 34-35 (1994).  In evaluating a veteran's 
employability, the Board cannot overlook the two years of 
college and his training in appliance repair and long-term 
self-employment.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet  
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be  
submitted for extraschedular consideration in accordance with  
38 C.F.R. § 3.321.  Here the veteran does not meet the 
threshold for schedular consideration since the combined 
service-connected disability rating is 60 percent with the 
increase to 20 percent for the low back strain.  38 C.F.R. 
§ 4.25.  

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court  
referred to apparent conflicts in the regulations pertaining  
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  The Board is bound in its decisions 
by the regulations, the Secretary's instructions, and the 
precedent opinion of the chief legal officer of VA.  38 
U.S.C.A. 7104(c) (West 1991).  

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91.

As discussed in detail above, the veteran does not meet the 
percentage prerequisite provided in 38 C.F.R. 4.16(a) for 
consideration of entitlement to a TDIU.  38 C.F.R. § 4.25.  
Nonetheless, he may be entitled to a TDIU based on 
extraschedular considerations under 38 C.F.R. 4.16(b).  

However, the question of whether there are unusual 
circumstances, peculiar to this veteran, that prevent him by 
reason of his service-connected disabilities from securing or 
obtaining substantial gainful employment, is not applicable 
since the veteran is gainfully employed.

Service connection has been granted for anxiety neurosis, 
rated as 50 percent disabling; and low back strain, rated as 
20 percent disabling.  The combined schedular evaluation is 
60 percent.  The Board is unable to find that the veteran's 
service-connected disabilities render him unable to secure or 
maintain substantially gainful employment.  The veteran's 
service-connected disabilities and their impact on his 
employability have been discussed in recent medical 
examinations and in information provided by his employer.  

Here, the Board is not confronted with the problem of sorting 
out the relationships between the veteran's service-connected 
disabilities and non-service connected disabilities that 
might impact on his employability.  Although the veteran 
contends that his service-connected disabilities have caused 
him to be unable to be employed, he is employed and has been 
so employed for approximately 18 months.  Before that he was 
in landscaping and VA examiners did not consider him 
unemployable.  

After reviewing the record, the Board finds that the 
veteran's service-connected disabilities are not of such 
severity as to render him unable to secure or follow 
substantially gainful employment.  In essence, the Board 
believes that the medical evidence of record does tend to 
support the proposition that he is not unemployable solely 
due to his service-connected disabilities.  

Thus, the Board believes there is medical and nonmedical 
evidence against the claim.  The preponderance of competent 
and probative evidence of record demonstrates that the 
veteran's service-connected disabilities do not prevent him 
from securing and following substantially gainful employment.  
Thus referral for extraschedular consideration is not 
warranted.


Hence, the Board looks to § 4.16 for a definition of a 
"substantially gainful occupation" and finds the regulation 
provides in paragraph (a) that marginal employment shall not 
be considered substantially gainful employment, and that 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person." 38 C.F.R. § 
4.16(a). (Neither paragraph (b) nor former paragraph (c) of § 
4.16 contains any information pertinent to an inquiry as to 
the meaning of the terms "employability" or "substantially 
gainful occupation" under § 3.343 as applied to TDIU rating-
reduction cases.).

Although in Moore, the Court recognized the need for a clear 
definition of unemployability, it was noted in Faust v West, 
13 Vet. App. 342 (2000) that the VA Secretary had yet to 
issue a clear definition of substantially gainful employment.  
The Court-articulated definition of engaging in a 
substantially gainful occupation considered both that 
person's abilities and his employment history.  SSA 
regulations define substantially gainful activity as work 
that involves doing significant productive physical or mental 
duties; and (b) is done for pay or profit." 20 C.F.R. § 
404.1509 (1999).

More recently the decision in Bowling v. Principi, 15 Vet. 
App. 1 (2001) addressed the application of § 4.16(b) which is 
controlling here.  The Court observed that eligibility for a 
TDIU under § 4.16(b) is premised on the claimant's being 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  

The Court noted that in Faust it was held that a person is 
engaged in a substantially gainful occupation when that 
occupation provided annual income that exceeded the poverty 
threshold for one person.  Faust v. West, 13 Vet. App. 342, 
355-56 (2000) (emphasis added).  The Bureau of the Census 
recently published the weighted average poverty thresholds 
for 1999.  The threshold for one person (unrelated 
individual) is $8,501 effective September 26, 2000.  65 Fed. 
Reg. 79160 (December 18, 2000) 

In this case the veteran stated he receives approximately 
$20,000 in income from current employment which substantially 
exceeds the poverty threshold.  He reported having earned 
more when self-employed.  The other relevant criterion of 
§ 4.16(b) is that a TDIU claimant be unable to secure and 
follow a substantially gainful occupation on account of 
service-connected disabilities.  The medical evaluation for 
unemployability found no basis for the rating on account of 
service-connected disabilities.  He also has been successful 
in maintaining employment for more than a year as evidenced 
through his hearing testimony and the statement from his 
supervisor.  

Thus the Board does not resort to speculation as to the 
veteran's ability work in view of the recent medical 
statements on his ability to work, and the current gainful 
employment he has maintained for more than a year.  His 
previous occupational history and educational achievements 
are noted, and no doubt were factors in his success with 
current employment.  Thus, gainful work is feasible and it 
undoubtedly takes into account the medically determined 
limitations on work activity imposed by the service-connected 
disabilities, for example, limitations on lifting.  Gleicher 
v. Derwinski, 2 Vet. App. 26, 28 (1991).  

Even if an unequivocal professional opinion that the veteran 
were unemployable is not an evidentiary prerequisite to a 
TDIU.  Id. at 537-39.  The fact remains that recent VA 
medical opinion was unequivocal regarding his ability to 
work, and he has been gainfully employed.  Thus he does not 
meet essential criteria for consideration of a TDIU at this 
time.  


ORDER

Entitlement to an effective date, prior to July 1, 1994, for 
additional compensation for D., a dependent spouse is denied.

Entitlement to an effective date, prior to August 4, 1997, 
for a 10 percent rating for low back strain, is denied.

Entitlement to an increased rating of 20 percent for low back 
strain is granted, subject to the regulations governing the 
payment of monetary awards.

Entitlement to a TDIU is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 


